Citation Nr: 1620611	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  14-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression for substitution and accrued benefits purposes.
 
2. Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD) and pneumonia, for substitution and accrued benefits purposes. 
 
3. Entitlement to service connection for vertigo for substitution and accrued benefits purposes.
 
4.  Entitlement to service connection for diabetes mellitus, type II, for substitution and accrued benefits purposes.

5.  Entitlement to service connection for tinnitus for substitution and accrued benefits purposes.

6.  Entitlement to service connection for a heart condition, to include aortic stenosis and carotid stenosis, for substitution and accrued benefits purposes.

7.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

8.  Entitlement to death pension benefits.
 
9.  Entitlement to special monthly compensation (SMC) based on aid and attendance and housebound for substitution and accrued benefits purposes.


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1961 to November 1963.  He died in August 2013; the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A Notice of Disagreement (NOD) was received in December 2013, a Statement of the Case (SOC) was issued in March 2014, and a substantive appeal was received in March 2014.

The Appellant indicated on her September 2011 VA Form 9 that she wished to testify at a Board video conference hearing.  However, the Appellant later withdrew this hearing request.  See October 2014 statement, 38 C.F.R § 20.704 (2015).

For claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the Appellant for purposes of processing the claim to completion.  

In this case, the record reflects that in May 2016, the RO determined the Appellant was the surviving spouse of the Veteran, and that she was a proper person to be substituted as claimant in the Veteran's claims for VA benefits, which were pending at the time of his death.  See May 2016 letter.  However, the RO has adjudicated the claims solely for accrued benefits purposes pursuant to 38 U.S.C.A. § 5121. 

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant.  38 U.S.C.A. §§ 5121, 5121A (West 2014).  When adjudicating the accrued benefits claims, only the evidence record at the time of death may be considered as the basis for a determination on the merits of the claim. 

When a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  In addition, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants. 

Thus, it is to the Appellant's benefit to have the claim adjudicated as a substitute claimant pursuant to the newly enacted 38 U.S.C.A. § 5121A, rather than as the RO adjudicated them pursuant to 38 U.S.C.A. § 5121.  Therefore, any eligible survivor submitting a claim for accrued benefits will be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.  The Board recharacterized the issues on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

I.  Issuance of a Statement of the Case for Service Connection for an Acquired Psychiatric Disorder, 38 C.F.R. § 1318 Benefits, and Death Pension Benefits

The Board recognizes that the Appellant was given notice of the denial of entitlement to service connection for an acquired psychiatric disorder in the November 2013 rating decision, and she was notified of the denial of entitlement to DIC under the provision of 38 U.S.C.A. § 1318 and death pension in the letter associated with the rating decision.  In December 2013, the Appellant submitted a generalized notice of disagreement, stating that the Veteran's tinnitus, vertigo, pneumonia, and "all his other conditions listed" were service-related during basic training in 1963.  Further, she also stated that "I hereby request an appeal ASAP."  As noted in 38 C.F.R. § 20.201, a notice of disagreement need not contain specific language and only needs to show terms that can be reasonable construed as a disagreement with the rating decision.  Here, the Board can find no reason for concluding that the December 2013 notice of disagreement did not extend to the denial of service connection for an acquired psychiatric disorder, DIC benefits under 38 U.S.C.A. § 1318, or death pension benefits.  Rather, her broad statement reflects intent on her behalf to appeal the denial of all death benefits.  Accordingly, the Board finds the December 2013 statement reflects a timely disagreement with RO's denial of service connection for an acquired psychiatric disorder, DIC benefits under 38 U.S.C.A. § 1318, and death pension benefits. Therefore, a remand is necessary for the issuance of a statement of the case with respect to these issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

II. Outstanding Potentially Relevant Records

Next, the Board notes that there are potentially relevant records that have not yet been obtained.  Specifically, the Veteran identified in his August 2012 claim that he had received treatment for his conditions at (1) VA Medical Center Pennsylvania; (2) Fort Bragg, North Carolina; (3) Fort Eustice, Virginia; (4) TJU; and (5) "Graduate Hospital."  He also submitted a list of his medical history in August 2012, which included the names, phone numbers, and fax numbers of his private treating physicians.  In her December 2013, the Appellant indicated that her son had provided the hospitals and dates of care, but this document does not appear to be associated with the record.  She also indicated that the Veteran's private physicians could provide letters regarding his conditions.  Additionally, the Veteran's death certificate indicated that he passed away at Vitas Hospice Inpatient Unity at Kennedy-Stratford.  

Therefore, on remand, the Appellant should be asked to provide a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA may make adequate attempts to obtain these relevant records.  Furthermore, the record reflects that the Veteran also had received treatment at the VA Medical Center (VAMC) that the Veteran identified as "PA".  The claims file includes VA treatment records from VAMC dated from 2001 through 2013; thus, to the extent that he may have received any additional VA treatment from any VAMC, these records should also be obtained on remand.

III.  Special Monthly Compensation

The Board finds that the Appellant's claim for SMC based on the need for aid and attendance or housebound is inextricably intertwined with the claims of service connection.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with another claim is to remand the other claim pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that addresses the issues of entitlement to service connection for an acquired psychiatric disorder, DIC under the provisions of 38 U.S.C.A. § 1318, and entitlement to death pension benefits.  The Appellant should be informed that, in order to perfect an appeal of these issues to the Board, she must file a timely and adequate substantive appeal following the issuance of the statement of the case.

2.  Ask the Appellant to provide a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA may make adequate attempts to obtain potentially relevant records, including from all of the facilities and treatment providers the Veteran identified prior to his death. 
 
3.  Obtain and associate with the claims file any relevant outstanding VA treatment records.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, the Appellant and her representative should be furnished a supplemental statement of the case and be provided with an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




